Case 2:20-mj-01179-MRM Document 1 Filed 12/14/20 Page 1 of 2 PagelD 1

PROB 12¢ SD/FL PACTS No. 92459
(SD/FL 3/05)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Name of Offender: BROWN, Bakari

Name of Sentencing Judicial Officer: The Honorable James Lawrence King, United States District
Judge, Miami, Florida

Date of Original Sentence: November 3, 2008

Original Offense: Felon in Possession of a Firearm, in Violation of Title 18 U.S.C. Subsection
922(g)(1) and 924(e)1), a Class A felony

Original Sentence: 120 months custedy of the Bureau of prisons to be followed by three(3) years
of supervised release, As a special condition of supervised release the
defendant was ordered to pay a $100.00 assessment.

Type of Supervision: Supervised Release Date Supervision Commenced: December 2, 2015

Assistant U.S. Attomey: Defense Attomey:

H. Ron Davidson Stewart G. Abrams

United State Attorney's Office Assistant Federal Public Defender
99 NE 4 Street 150 W. Flagler Street

Miami, Florida 33132 Miami, FL 33130

(305) 961-9405 (305) 536-6900

 

PETITIONING THE COURT

& To issue a warrant
O To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:
1. Violation of Mandatory Condition, by failing to reftain from violation of
the law. On or about September 14, 2016, in Broward County, Florida the

defendant did commit the offense of Burglary Unoccupied dwelling in
violation of Florida Statue 810.02-3(b).
Case 2:20-mj-01179-MRM Document 1 Filed 12/14/20 Page 2 of 2 PagelD 2

PROB 12C . SD/FL PACTS No. 92459
(SD/FL 3/05)
2. Yiglation of Mandatory Condition, by failing to refrain from violation of

the law. On or about September 14, 2016, in Broward County, Florida the
defendant did commit the offense of Possession of Burglary Tools with
Intent to Use in violation of Florida statue 810.06.

United States Probation Officer Recommendation:

The term of supervision should be
@& = revoked.

O extended for years, for a total term of years,
©) —— The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct,
Executed on September 20; 2016

fa faut Gop 20 2018 10 PM
Michael Parrish
United States Probation Officer - ep 20708 649 aM

Office: (954) 769-5585
Cellular: (786) 371-4196

 

 

THE COURT ORDERS:

at Action
The Issuance of a Warrant

C The Issuance ofa Summons.
Ol —— Submit a Request for Modifying the Conditions or Term of Supervision

Sobek,
ignature of Judici

d 1b

Date
